NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT PETE VEENSTRA III;                       No.    17-35952
WILLIAM JERMAINE FLETCHER,
                                                D.C. No. 1:15-cv-00270-EJL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

IDAHO STATE BOARD OF
CORRECTION, Executive Department of
the State of Idaho; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                     Argued and Submitted November 5, 2019
                              Seattle, Washington

Before: GOULD and NGUYEN, Circuit Judges, and R. COLLINS,** District
Judge.

      Albert Pete Veenstra III and William Jermaine Fletcher appeal the district

court’s grant of summary judgment and denial of appointment of counsel. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
jurisdiction under 28 U.S.C. §1291. Reviewing the grant of summary judgment de

novo, see Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1090 (9th Cir. 2013), we

affirm.

      Appellants were originally housed at Idaho State Correctional Institution

(“ISCI”). ISCI was the subject of an extended class action lawsuit. See Balla v.

Idaho State Bd. of Corr., 119 F. Supp. 3d 1271 (D. Idaho 2015). During a court-

ordered ISCI evaluation, staff fabricated, modified, and shredded inmates’ medical

records. Id. at 1277-80. The district court sanctioned the Idaho State Board of

Correction for undermining the evaluation and required monitoring under terms set

forth in the Modified Compliance Plans. Id. at 1284. As a result, inmates housed at

ISCI were permitted access to their medical records.

      Appellants were transferred to the Idaho State Correctional Center (“ISCC”)

where they no longer had access to their medical records. Appellants filed a

lawsuit in the United States District Court for the District of Idaho alleging that the

Idaho Department of Correction’s policy generally prohibiting inmates from

viewing their medical records—but allowing access for inmates housed at ISCI—

violated Appellants’ due process and equal protection rights. The district court

granted Appellees’ converted motion for summary judgment on Appellants’ equal




                                           2                                    17-35952
protection claim,1 determining that allowing only ISCI inmates to access their

records was reasonably related to an interest in settling the Balla litigation over

prison conditions.

       The district court’s determination was not in error. Equal Protection under

the Fourteenth Amendment fundamentally requires “that all persons similarly

situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473
U.S. 432, 439 (1985). However, inmates are not a protected class. Webber v.

Crabtree, 158 F.3d 460, 461 (9th Cir. 1998). Therefore, a prison policy treating an

inmate differently from similarly situated inmates is subject to rational basis

review; that is, a policy is constitutional if it is rationally related to a legitimate

state interest. Id. A state may have a compelling interest in complying with the

Constitution, and a legitimate interest in avoiding possible legal liability. Walker v.

Beard, 789 F.3d 1125, 1136, 1138 (9th Cir. 2015).

       Here, maintaining an open medical records policy at ISCI is rationally

related to the Idaho Department of Correction’s legitimate interest in avoiding

future constitutional violations. This measure encourages transparency and the

correction of the constitutional violations that led to sanctions.




1
 Appellants do not appeal the grant of summary judgment on their due process
claim.

                                             3                                      17-35952
      In addition, permitting access to medical records at ISCI is a legitimate

means to promote settlement and limit further legal liability. The open medical

records policy was the result of “intense settlement negotiations” to “address

healthcare-related problems at the prison.” Balla, 119 F. Supp. 3d at 1283.

Allowing access to medical records permits inmates at ISCI to confirm that their

medical information is accurate, in turn preventing further litigation about possible

misconduct.

      Because Appellants’ claims have no merit, we need not reach the question of

the district court’s denial of appointment of counsel.

              AFFIRMED.




                                          4                                   17-35952